  Case 4:18-cv-04330 Document 148 Filed on 07/28/20 in TXSD Page 1 of 28




                         UNITED STATES DISTRICT COURT
                          SOUTHERN DISTRICT OF TEXAS
                              HOUSTON DIVISION

MIRIAM EDWARDS, Individually and On                :
Behalf of All Others Similarly Situated,           :
                                                   :   Case No. 4:18-cv-4330-GCH
      Plaintiff,                                   :   (Consolidated)
                    v.                             :
                                                   :   CLASS ACTION
MCDERMOTT INTERNATIONAL, INC.,                     :
DAVID DICKSON, STUART SPENCE,                      :
                                                   :
      Defendants                                   :
                                                   :
JOHN ARDEN AHNEFELDT, ROBERT                       :
BROWER, JR. ROBERT BROWER, SR.,                    :
KHANH L. BUI, JIGNESH CHANDARANA,                  :   Case No. 4:20-cv-02539-
KRUITIKA CHANDARANA, AMIRA YOUSUF                  :   ASH
CHOWDHURY, CHRISTOPHER COLIGADO,                   :
DANIAL GAD, EDWIN HOWELL, SIOE LIE                 :   CLASS ACTION
HOWELL, DARREN HUNTING, ANNE                       :
INGLEDEW, SHITAL MEHTA, THOMAS                     :
CARL RABIN, ADAM SHULTZ, AMIT                      :
SOMANI, JAYAPRAKASH SRINIVASAN,                    :
AARTHI SRINIVASAN, CHRISTOPHER                     :
SWEDLOW, and ALEXANDRE TAZI, on Behalf             :
of Themselves and All Others Similarly Situated,   :
                                                   :
      Plaintiffs,                                  :
                    v.                             :
                                                   :
DAVID DICKSON, STUART A. SPENCE, and               :
CHRISTOPHER A. KRUMMEL,                            :
                                                   :
      Defendants                                   :
                                                   :
                                                   :

         MEMORANDUM OF LAW IN SUPPORT OF THE
              MOTION BY §10(B) LEAD PLAINTIFF
       NOVA SCOTIA HEALTH EMPLOYEES’ PENSION PLAN
                TO CONSOLIDATE CASES AND
 TO VACATE ADDITIONAL NOTICE AND LEAD PLAINTIFF DEADLINE
       Case 4:18-cv-04330 Document 148 Filed on 07/28/20 in TXSD Page 2 of 28




                                              TABLE OF CONTENTS

I.       Introduction .............................................................................................................. 1

II.      Relevant Procedural and Factual Background ......................................................... 6

III.     The Related Ahnefeldt Action Should Be Consolidated with This Action ............ 10

IV.      Having Already Appointed Lead Plaintiffs, the Court Should Vacate the
         Duplicative PSLRA Deadline Published in the Related Action and Require
         Publication of a Corrected Notice .......................................................................... 16

V.       Conclusion .............................................................................................................. 22




                                                                 i
     Case 4:18-cv-04330 Document 148 Filed on 07/28/20 in TXSD Page 3 of 28




                                        TABLE OF AUTHORITIES

                                                                                                               Page(s)

Cases

Arnold v. E. Air Lines, Inc.,
   681 F.2d 186 (4th Cir. 1982) ................................................................................. 11, 12

Cal. Pub. Emps.’ Ret. Sys. v. Chubb Corp.,
   127 F. Supp. 2d 572 (D.N.J. 2001) .............................................................................. 21

China Agritech, Inc. v. Resh,
   __ U.S. __, 138 S. Ct. 1800 (2018) .................................................................. 14, 15, 19

Dube v. Signet Jewelers Ltd., No. 16-CV-6728(JMF),
  2017 WL 1379385 (S.D.N.Y. Apr. 14, 2017).............................................................. 18

Greenberg v. Bear Stearns & Co.,
   80 F. Supp. 2d 65 (E.D.N.Y. 2000) ............................................................................. 17

Hom v. Vale, S.A., No. 1:15-cv-9539-GHW,
  2016 WL 880201 (S.D.N.Y. Mar. 7, 2016) ................................................................. 17

Horowitz v. SunEdison, Inc., No. 4:15CV1769 RWS,
  2016 WL 1161600 (E.D. Mo. Mar. 24, 2016) ............................................................. 17

In re Air Crash Disaster at Fla. Everglades on Dec. 29, 1972,
    549 F.2d 1006 (5th Cir. 1977) ..................................................................................... 10

In re Bank of Am. Corp. Sec., Derivative & ERISA Litig., No. 09 MDL 2058(DC),
    2010 WL 1438980 (S.D.N.Y. Apr. 9, 2010).................................................... 13, 15, 19

In re CenturyLink Sales Practices & Sec. Litig., No. 17-2795,
    2018 WL 1902725 (D. Minn. Apr. 20, 2018) .................................................. 13, 18, 19

In re Facebook, Inc., IPO Sec. & Derivative Litig., No. MDL 12-2389,
    2013 WL 4399215 (S.D.N.Y. Aug. 13, 2013) ....................................................... 13, 15

In re Houston Am. Energy Corp. Sec. Litig.,
    970 F. Supp. 2d 613 (S.D. Tex. 2013),
    rev’d on other grounds, 758 F.3d 676 (5th Cir. 2014) ................................................ 17

In re Royal Ahold N.V. Sec. & ERISA Litig.,
    219 F.R.D. 343 (D. Md. 2003) ..................................................................................... 11



                                                            ii
      Case 4:18-cv-04330 Document 148 Filed on 07/28/20 in TXSD Page 4 of 28




In re Telxon Corp. Sec. Litig.,
    67 F. Supp. 2d 803 (N.D. Ohio 1999) .......................................................................... 18

In re Thornburg Mortg., Inc., Sec. Litig.,
    629 F. Supp. 2d 1233 (D.N.M. 2009) .......................................................................... 17

Kipling v. Flex Ltd., No. 118-CV-02706-LHK,
   2019 WL 1472358 (N.D. Cal. Apr. 3, 2019) ............................................................... 17

Okla. Law Enf’t Ret. Sys. v. Adeptus Health Inc., No. 4:17-CV-00449,
   2017 WL 3780164 (E.D. Tex. Aug. 31, 2017) .................................... 14, 15, 17, 18, 19

Sudunagunta v. NantKwest, Inc., No. 16-01947-MWF-JEM,
   2017 WL 8811608 (C.D. Cal. Feb. 6, 2017)................................................................ 17

Thomas v. Magnachip Semiconductor Corp., No. 14-cv-01160-JST,
   2015 WL 3749784 (N.D. Cal. June 15, 2015) ............................................................. 17

Vanleeuwen v. Keyuan Petrochemicals, Inc., No. CV 11-9495 PSG (JCG),
   2013 WL 2247394 (C.D. Cal. May 9, 2013) ............................................................... 18

                                                              Statutes

15 U.S.C. §78u-4(a)(3)(A)(ii) ........................................................................................... 16

Private Securities Litigation Reform Act of 1995 ...................................................... passim

Securities Exchange Act of 1934 §10(b) .................................................................... passim

Securities Exchange Act of 1934 §20(a) ......................................................................... 3, 4

                                                                Rules

Fed. R. Civ. P. 12(b)(6) ....................................................................................................... 3

Fed. R. Civ. P. 23........................................................................................................... 6, 21

Fed. R. Civ. P. 42..................................................................................................... 6, 10, 11

L.R. 5.2 .......................................................................................................................... 4, 10

L.R. 7.6 ................................................................................................................................ 6

Securities and Exchange Commission Rule 10b-5........................................................ 4, 11


                                                                   iii
     Case 4:18-cv-04330 Document 148 Filed on 07/28/20 in TXSD Page 5 of 28




I.     Introduction

       This consolidated litigation – filed in November 2018 – has proceeded under the

guidance and oversight of the Nova Scotia Health Employees’ Pension Plan (“§10(b) Lead

Plaintiff”) and the Public Employees’ Retirement System of Mississippi (“14(a) Lead

Plaintiff”) since June 4, 2019, when the Court appointed these sophisticated institutional

investors, pursuant to the Private Securities Litigation Reform Act of 1995 (“PSLRA”), to

oversee as lead plaintiffs “all” class-wide claims on behalf of investors in McDermott

International, Inc. (“McDermott”) arising under Securities Exchange Act of 1934 §§10(b)

and 14(a), respectively. See Dkt. No. 84 at 2. They are now vested with the sole discretion

and authority to decide whether, when, and to what extent to prosecute such claims on

behalf of McDermott investors regarding the facts and circumstances at issue.

       Once appointed, the §10(b) Lead Plaintiff has diligently overseen the Exchange Act

§10(b) claims at issue, coordinating and collaborating with the §14(a) Lead Plaintiff to

investigate the facts, zealously safeguard the rights of McDermott investors in its bankruptcy

proceeding, and advance this consolidated action nearly through dispositive motion briefing,

despite the effects of a global pandemic. The §10(b) Lead Plaintiff filed the operative §10(b)

amended complaint (Dkt. No. 105) – a detailed, 262-page filing based on internal company

documents and statements from 24 confidential witnesses – on October 4, 2019, as

bankruptcy rumors fueled the latest steps of McDermott’s 92.5% market capitalization

evisceration to that point.    That complaint alleged an entire thread of fraud – the

“Technology Business Fraud” – arising from Defendants’ public statements and omissions

                                              1
    Case 4:18-cv-04330 Document 148 Filed on 07/28/20 in TXSD Page 6 of 28




regarding McDermott’s purchase, ownership, and potential sale of the Lummus technology

business segment, which McDermott acquired from Chicago Bridge & Iron Company, N.V.

(“CB&I”) in their Merger on May 10, 2018. It alleged another entire thread of fraud – the

Capital Structure / Liquidity Fraud – arising from Defendants’ public statements and

omissions regarding McDermott’s post-Merger ability to maintain a stable capital structure

and sufficient liquidity.   It also alleged factual developments and partial corrective

disclosures through September 27, 2019, a week before the Court’s extended deadline for an

amended pleading due in early October 2019.

       Under this Court’s then-operative schedule (Dkt. No. 111), Defendants were due to

move to dismiss by January 21, 2020. Instead, they filed a Suggestion of Bankruptcy on

January 22, 2020 (Dkt. No. 120) and, on January 30, 2020, moved to dismiss both the §10(b)

complaint (Dkt. No. 125) and the §14(a) complaint (Dkt. No. 124). Faced with the

company’s bankruptcy and heightened demands on available insurance policies, the §10(b)

Lead Plaintiff exercised its discretion and chose to oppose Defendants’ motion, which it did

via a 75-page opposition brief filed June 19, 2020 (Dkt. No. 145), rather than further amend

at that juncture and risk resetting the clock for dispositive motion practice. Its opposition

brief, inter alia, set forth extensive factual developments since its operative complaint was

filed in early October 2019 – including the resignation of Defendant Spence, launching of an

SEC investigation, empaneling of a Federal Grand Jury, and filing of McDermott’s

bankruptcy – and expressly sought leave to amend to allege them in the future. Id. at 34-35.

The §14(a) Lead Plaintiff also opposed (Dkt. No. 143), and Defendants’ reply briefs are due

                                             2
    Case 4:18-cv-04330 Document 148 Filed on 07/28/20 in TXSD Page 7 of 28




by August 5, 2020. See Dkt. No. 144. This Court indicated during the June 2020 video

conference that a decision resolving Defendants’ motions should issue by October 2020.

       The §10(b) Lead Plaintiff also worked with the §14(a) Lead Plaintiff, through

collaborative effort by the §10(b) and §14(a) Lead Counsel and additional bankruptcy

counsel, to file a comprehensive class-wide reservation of rights in McDermott’s bankruptcy
proceeding and to negotiate important protective language within the bankruptcy court’s

Confirmation Order, entered March 12, 2020, which expressly exempted “any claims and

causes of action now or hereafter asserted…in the consolidated securities class action
captioned as Edwards v. McDermott International, Inc., et al., Case No. 4:18-cv-4330 (S.D.

Tex.)” from the extensive releases implemented via McDermott’s bankruptcy proceeding or

any adverse impacts therefrom. See In re McDermott, Int’l, Inc., Case No. 20-30336 (Bankr.
S.D. Tex.), Dkt. Nos. 559 and 665 ¶73. Thus, the §10(b) Lead Counsel not only exempted

the Exchange Act §10(b), SEC Rule 10b-5, and Exchange Act §20(a) claims it is overseeing

as pled in the current operative complaint, it also protected such claims as they may be

expanded or evolved through further, future amendment in this action.

       Through these steps, the §10(b) Lead Plaintiff – a sophisticated institutional investor

with billions of dollars of assets under management and years of experience overseeing

complex securities litigation, has adeptly, diligently, and zealously advanced the Exchange

Act §10(b) claims at issue, on behalf of McDermott’s investors, pursuant to its sole

discretion and oversight authority under the PSLRA as the Court-appointed lead plaintiff,

while protecting investors from the adverse impacts of McDermott’s bankruptcy. The

§10(b) Lead Plaintiff’s operative complaint encompasses the first 92.5% of McDermott’s

pre-bankruptcy market capitalization decline and, as the Court noted in the June 2020 video
status conference, Defendants’ Fed. R. Civ. P. 12(b)(6) motion may be resolved by early fall
                                              3
    Case 4:18-cv-04330 Document 148 Filed on 07/28/20 in TXSD Page 8 of 28




2020. At that time, as Court-appointed PSLRA lead plaintiff, the §10(b) Lead Plaintiff can

exercise its sole discretion and authority to decide whether, when, and how to seek recovery
under Exchange Act §10(b) for the final 7.5% of the decline – whether by further

amendment or otherwise – that occurred after the operative §10(b) complaint was filed.

       While other McDermott investors may file individual claims now, should they so
desire, the PSLRA prohibits them from seeking to contravene or otherwise side-step the

§10(b) Lead Plaintiff’s Court-ordered, statutory role by filing tag-along class actions and

trying to carve off a piece of the Exchange Act §10(b) claims for themselves and their
counsel to oversee on a class-wide basis. Yet, a collection of individual investors has

attempted exactly that, by recently filing Ahnefeldt, et al. v. Dickson, et al., No. 4:20-cv-

02539 (S.D. Tex.), an action assigned to Judge Hanen after it was improperly not tagged as
related to this action pursuant to L.R. 5.2. The 47-page Ahnefeldt complaint (No. 4:20-cv-

02539, Dkt. No. 1) unquestionably overlaps with the operative §10(b) complaint here. Both

allege violations of Exchange Act §10(b), SEC Rule 10b-5 promulgated thereunder, and

Exchange Act §20(a) – the very class-wide claims that §10(b) Lead Plaintiff is exclusively

overseeing as Court-appointed PSLRA lead plaintiff – on behalf of McDermott’s common

stock investors. Both name common Defendants (Dickson and Spence), implicating the
same insurance policies. Both concern a common nucleus of operative facts, including, inter

alia, public statements or omissions regarding McDermott’s Lummus technology business

segment acquired from CB&I in the May 2018 Merger, the financial motives for company

leadership to mislead McDermott investors, the artificial inflation of McDermott’s stock

price due to false or misleading statements or omissions, and the detrimental effects of

McDermott’s financial distress and bankruptcy on its stock price and investors.



                                             4
    Case 4:18-cv-04330 Document 148 Filed on 07/28/20 in TXSD Page 9 of 28




Consequently, the §10(b) Lead Plaintiff is simultaneously filing a Notice of Related Case

(Exhibit 1 hereto) in Ahnefeldt, seeking to have it transferred to this Court for oversight.
       The Ahnefeldt plaintiffs have violated the PSLRA by improperly initiating a tag-along

class action, by publishing an improper and misleading PSLRA notice that wrongly invites

investors to file a second round of belated lead plaintiff motions by September 16, 2020, and
by seeking to launch an unlawful, duplicative lead plaintiff process, barred by the PSLRA’s

express terms, so as to try and get themselves redundantly appointed as lead plaintiffs to

oversee the back-end sliver of the class-wide claims at issue here. Boiled down, they seek to
substitute their 11th hour judgment for that of the §10(b) Lead Plaintiff, a sophisticated

institutional investor with billions in assets and extensive securities litigation experience, and

Court-appointed §10(b) Lead Counsel, one of the nation’s leading securities litigation firms,
to extend the Exchange Act §10(b) claims at issue to the final 7.5% decline in McDermott’s

market capitalization now, via a duplicative lawsuit and a threadbare 47-page complaint that

risks conflicting rulings and adjudications, when the §10(b) Lead Plaintiff is on the cusp of

securing a ruling on the sufficiency of its operative, 262-page §10(b) complaint, which, if

upheld in whole or in part, will advance this litigation as a whole into discovery due to the

lifting of the PSLRA-imposed automatic discovery stay. This course of action is barred by
statute and precedent and would be highly prejudicial both to the §10(b) Lead Plaintiff and

the McDermott investors being represented. For instance, core elements of the Exchange

Act §10(b) claims, such as Defendants’ scienter, are best litigated based the more fulsome

and detailed allegations set forth in the §10(b) Lead Plaintiff’s operative complaint.

       Even if they could lawfully initiate a second class action, which they cannot, the

Ahnefeldt plaintiffs – an incoherent, unwieldy assemblage of nearly two dozen individual
retail investors epitomizing the lawyer-driven litigation the PSLRA sought to eliminate –

                                                5
      Case 4:18-cv-04330 Document 148 Filed on 07/28/20 in TXSD Page 10 of 28




are subject to myriad unique defenses, rendering them utterly unfit to represent any class

regarding the §10(b) claims at issue. Such defenses arise from not only the Fed. R. Civ.
P. 23 adequacy and typicality problems due to their unmanageable group size – indeed,

their initial filing has as many certifications (45 pages) as allegations (47 pages) – but

also from their failure to comply with the PSLRA’s lead plaintiff and notice provisions
and their failure to preserve their rights and to secure exemptions from the extensive

releases and deleterious impacts of McDermott’s bankruptcy, its Bankruptcy Plan and

supplements, and the bankruptcy court’s orders, which collectively create extensive risks
of dismissal and extinguishment of their claims if pursued outside of the Edwards action.

        For these reasons, the §10(b) Lead Plaintiff respectfully urges the Court, pursuant to

Fed. R. Civ. P. 42(a)(2) and L.R. 7.6, to promptly correct the landscape by consolidating the
Ahnefeldt action with this action, vacating the improper notice and purported lead plaintiff

deadline published in the Ahnefeldt action, and ordering publication of a corrective notice.

II.     Relevant Procedural and Factual Background

        The initial complaint in this litigation was filed on November 15, 2018. See Dkt. No.

1. The PSLRA’s statutory deadline for motions seeking a lead plaintiff appointment was

January 15, 2019. At the deadline, seven motions were timely filed and were eligible to be

considered under the statutory framework imposed by the PSLRA. See Dkt. Nos. 10 -24.

Four were by institutional investors – by the §10(b) Lead Plaintiff (Dkt. No. 22), by the

§14(a) Lead Plaintiff (Dkt. No. 16), by the University of Puerto Rico Retirement System

Trust Fund (Dkt. No. 20), and by the City of Pontiac General Employees’ Retirement System

(“Pontiac”) (Dkt. No. 21). Three were by individual investors – one by Wah Kee Ho (Dkt.

No. 10), one by Donald Piliero (Dkt. No. 14), and one by Alfred Rodrigues (Dkt. No. 18).

                                              6
   Case 4:18-cv-04330 Document 148 Filed on 07/28/20 in TXSD Page 11 of 28




       Contested lead plaintiff briefing ensued regarding leadership and oversight of the

Exchange Act §10(b) claims, with the §10(b) Lead Plaintiff and Pontiac filing oppositions

(Dkt. Nos. 49-50) and reply briefs (Dkt. Nos. 62-63). The §14(a) Lead Plaintiff also pursued

a lead plaintiff role over only the Exchange Act §14(a) claims, which were alleged in a

separately-filed complaint (Dkt. No. 9). All other movants failed to pursue or later withdrew

their motions or filed non-oppositions in deference to the motions by the §10(b) Lead

Plaintiff, Pontiac, and the §14(a) Lead Plaintiff. See Dkt. Nos. 25, 45, 47, 65. A hearing was

held on February 25, 2019. See Minute Entry; Dkt. No. 74.                Another hearing was

scheduled. See Dkt. No. 80. At that point, Pontiac withdrew its motion. See Dkt. No. 81.

       On June 4, 2019, the Court entered an Order consolidating the cases into the first-filed

Edwards action and stating, “Any substantially similar securities class actions relating to the

allegations in this case before other judges in this Court may on motion be similarly

consolidated with the Edwards action.” See Dkt. No. 84 at 1-2. It also granted the §10(b)

Lead Plaintiff’s motion and appointed it pursuant to the PLSRA to serve as “lead plaintiff for

all claims related to Section 10(b) of the Securities Exchange Act.” Id. at 2. It likewise

appointed the §14(a) Lead Plaintiff to serve as “lead plaintiff for all claims related to Section

12(a) of the Securities Exchange Act.” Id.

       Thereafter, the §10(b) Lead Plaintiff has zealously investigated, pursued, and litigated

the Exchange Act §10(b) claims at issue, coordinating and working collaboratively with the

§14(a) Lead Plaintiff to advance the litigation. During the investigation, the §10(b) Lead

Plaintiff twice sought to extend the amended complaint deadline, originally set at August 19,

                                               7
   Case 4:18-cv-04330 Document 148 Filed on 07/28/20 in TXSD Page 12 of 28




2019 (see Dkt. No. 85 at 2), seeking more time to investigate and process still-unfolding

events related to the deteriorating financial circumstances at McDermott. First, the §10(b)

Lead Plaintiff stipulated to move the deadline to September 19, 2019, inter alia, so that it

could further analyze McDermott’s alarming Q2 2019 operating results and correlating stock

declines. See Dkt. No. 93. Second, the §10(b) Lead Plaintiff filed a motion (Dkt. No. 95),

which Defendants contested (Dkt. No. 96), on September 18, 2019, seeking more time to

digest the massive stock declines and trading halts prompted by leaks that McDermott had

hired a turnaround consultant and was considering bankruptcy. See Dkt. No. 95. The Court

belatedly granted that request, pushing the deadline two more weeks. See Dkt. No. 100.

       The §10(b) Lead Plaintiff filed the operative §10(b) amended complaint (Dkt. No.

105) – a detailed, 262-page filing based on internal company documents and statements from

24 confidential witnesses identified during the investigation – on October 4, 2019, as rumors

of McDermott’s potential bankruptcy fueled the most recent steps of a 92.5% market

capitalization evisceration to that point. As part of a three-legged alleged fraud, that

complaint alleged one entire thread of fraud – the Technology Business Fraud – arising

from Defendants’ public statements and omissions regarding McDermott’s purchase,

ownership, and potential sale of the Lummus technology business segment, which

McDermott acquired from Chicago Bridge & Iron Company, N.V. (“CB&I”) in their Merger

on May 10, 2018. Id. It alleged a second entire thread of fraud – the Capital Structure /

Liquidity Fraud – arising from Defendants’ public statements and omissions regarding

McDermott’s post-Merger ability to maintain a stable capital structure and sufficient

                                             8
   Case 4:18-cv-04330 Document 148 Filed on 07/28/20 in TXSD Page 13 of 28




liquidity. It alleged factual developments and partial corrective disclosures related to the

multiple threads of fraud through September 27, 2019, just a week before the Court’s

extended deadline for an amended pleading. Id.

       Under this Court’s then-operative schedule, Defendants were due to move to dismiss

by January 21, 2020. See Dkt. No. 111. Instead, they filed a Suggestion of Bankruptcy on

January 22, 2020, stating that McDermott’s long-rumored bankruptcy had been filed. See

Dkt. No. 120. On January 30, 2020, they belatedly moved to dismiss both the §10(b)

complaint (Dkt. No. 125) and the §14(a) complaint (Dkt. No. 124).

       Over the ensuing months, coinciding with the outbreak of a global pandemic, the

§10(b) Lead Plaintiff simultaneously worked to advance the Exchange Act §10(b) claims in

two courts. In the bankruptcy court, the §10(b) Lead Plaintiff and the §14(a) Lead Plaintiff,

through the §10(b) and §14(a) Lead Counsel and bankruptcy counsel, filed a comprehensive

class-wide reservation of rights and negotiated vital protective language within the

bankruptcy court’s Confirmation Order, which entered March 12, 2020, to expressly exempt

“any claims and causes of action now or hereafter asserted…in the consolidated securities

class action captioned as Edwards v. McDermott International, Inc., et al., Case No. 4:18-cv-

4330 (S.D. Tex.)” from the extensive releases imposed or any adverse impacts therefrom.

See In re McDermott, Int’l, Inc., Case No. 20-30336 (Bankr. S.D. Tex.), Dkt. Nos. 559 and

665 ¶73. In this Court, rather than amend at that juncture and reset the dispositive motion

clock, the §10(b) Lead Plaintiff filed a 75-page opposition to Defendants’ motion to dismiss

on June 19, 2020. See Dkt. No. 145. The opposition, inter alia, set forth extensive factual

                                             9
   Case 4:18-cv-04330 Document 148 Filed on 07/28/20 in TXSD Page 14 of 28




developments that arose after the operative §10(b) complaint was filed in early October 2019

– including not only McDermott’s bankruptcy filing, but also Defendant Spence’s

resignation, the launching of an SEC investigation, and the empaneling of a Federal Grand

Jury concerning the facts and alleged misconduct at issue here – and expressly sought leave

to amend to allege them later. Id. at 34-35. The §14(a) Lead Plaintiff also filed an

opposition (Dkt. No. 143), and Defendants’ reply briefs are due by August 5, 2020. See Dkt.

No. 144. This Court indicated during the June 2020 video conference that a decision

resolving Defendants’ motions should be forthcoming by October 2020.

        On July 17, 2020, the related action, Ahnefeldt, et al. v. Dickson, et al., No. 4:20-cv-

02539 (S.D. Tex.), was filed, and, because it was wrongly not tagged as related under L.R.

5.2 despite obvious overlap with this action, it was assigned to Judge Hanen. The §10(b)

Lead Plaintiff is simultaneously filing a Notice of Related Case in the Ahnefeldt action

(Exhibit 1 hereto), seeking to have this related action transferred to this Court for oversight.
III.   The Related Ahnefeldt Action Should Be Consolidated with This Action

       Actions before the Court that involve common legal or factual questions may be

consolidated to avoid unnecessary cost and delay. See Fed. R. Civ. P. 42(a). “‘In this

Circuit, district judges have been “urged to make good use of Rule 42(a) . . . in order to

expedite the trial and eliminate unnecessary repetition and confusion.”’” In re Air Crash

Disaster at Fla. Everglades on Dec. 29, 1972, 549 F.2d 1006, 1013 (5th Cir. 1977). In

deciding whether to consolidate, the Court must determine whether risks of prejudice and

possible confusion are outweighed by



                                              10
   Case 4:18-cv-04330 Document 148 Filed on 07/28/20 in TXSD Page 15 of 28




       the risk of inconsistent adjudications of common factual and legal issues, the
       burden on parties, witnesses and available judicial resources posed by multiple
       lawsuits, the length of time required to conclude multiple suits as against a
       single one, and the relative expense to all concerned of the single-trial,
       multiple-trial alternatives.

Arnold v. E. Air Lines, Inc., 681 F.2d 186, 193 (4th Cir. 1982) (citing Fed. R. Civ. P. 42).

“Differences in class periods, parties, or damages among the suits do not necessarily defeat

consolidation, so long as the essential claims and facts alleged in each case are similar.” In

re Royal Ahold N.V. Sec. & ERISA Litig., 219 F.R.D. 343, 348 (D. Md. 2003) (consolidating

related securities cases).

       Here, the related Ahnefeldt action involves overlapping factual questions, defendants,

and time periods and asserts identical legal claims as the Court-appointed §10(b) Lead

Plaintiff has asserted in the operative complaint here. Thus, the related action should be

consolidated into this Edwards action, as contemplated by this Court’s June 4, 2019 lead

plaintiff Order. The two actions are perfectly suited for consolidation as both allege the

same violations of law (§§10(b) and 20(a) of the Exchange Act and SEC Rule 10b-5) by a

majority of the same Defendants (Dickson and Spence) during overlapping time periods

involving functionally the same alleged wrongdoing, i.e., public misstatements and

omissions concerning McDermott’s Lummus technology business segment and McDermott’s

financial distress and potential bankruptcy. Moreover, the §10(b) Lead Plaintiff’s complaint

– across its 262 pages – includes substantially more alleged misstatements, detailed

allegations drawn from 24 confidential witnesses and internal company documents,

additional theories of liability, and more alleged corrective disclosures correlating to a

                                             11
   Case 4:18-cv-04330 Document 148 Filed on 07/28/20 in TXSD Page 16 of 28




greater number of alleged recoverable stock drops and greater class-wide damages. Thus,

consolidation is appropriate here, as it will avoid the risk of inconsistent judgments on

common legal and factual issues, lessen the burden on the parties and witnesses, conserve

judicial resources, minimize duplicative drains on available insurance coverage, and expedite

the resolution of the action and adjudication of the Exchange Act §10(b) claims. See Arnold,

681 F.2d at 193. Indeed, issues on which there exists a high risk of inconsistent judgments

here include many of the core elements of the Exchange Act §10(b) claims that the §10(b)

Lead Plaintiffs is by Order of this Court charged with overseeing – falsity of alleged

misstatements, Defendants’ scienter, and loss causation. Consolidation will also enhance

judicial economy by avoiding duplicative, time-consuming procedural steps – two motions to

dismiss, two motions for class certification, etc. – with risks of conflicting rulings.

       Moreover, the only new facts alleged in the related action’s complaint that were not

pled here relate to events that occurred subsequent to filing of the operative §10(b) complaint

in early October 2019, including additional statements about McDermott’s Lummus

technology business segment, further deterioration of its financial condition during Q4 2019,

and the filing of McDermott’s bankruptcy in January 2020, which nevertheless are a

continuation of the facts alleged in the operative §10(b) complaint. Of course, both

Defendants’ public statements and omissions about the Lummus technology business

segment and McDermott’s financial distress and its potential bankruptcy are clearly an

important part of the operative §10(b) complaint here. Moreover, the §10(b) Lead Plaintiffs’

motion to dismiss opposition, filed on June 19, 2020, expressly sought leave to further

                                              12
   Case 4:18-cv-04330 Document 148 Filed on 07/28/20 in TXSD Page 17 of 28




amend to allege the additional, more recent factual developments, including Defendant

Spence’s resignation, the launching of an SEC investigation, the empaneling of a Federal

Grand Jury, and McDermott’s bankruptcy filing. See Dkt. No. 145 at 34-35. For these

reasons alone, consolidation is warranted. See, e.g., In re CenturyLink Sales Practices &

Sec. Litig., No. 17-2795 (MJD/KMM), 2018 WL 1902725, at *4 (D. Minn. Apr. 20, 2018)

(consolidating later-filed securities case with existing case and finding them related where, if

“the matters were not consolidated, there would be a risk of inconsistent or conflicting

rulings regarding Defendants’ liability and class members’ recoverable damages”); see also

id. (“Consolidation will result in substantial judicial economy and avoid the inconvenience,

expense, and prejudice from having the parties litigate two identical class actions.”).

       There is another reason to consolidate the related Ahnefeldt action with this action,

where the cases are subject to the PSLRA:

       [I]n a securities class action, a lead plaintiff is empowered to control the
       management of the litigation as a whole . . . . Permitting other plaintiffs to
       bring additional class actions now, with additional lead plaintiffs and
       additional lead counsel, would interfere with Lead Plaintiffs’ ability and
       authority to manage the [action].

In re Bank of Am. Corp. Sec., Derivative & ERISA Litig., No. 09 MDL 2058(DC), 2010 WL

1438980, at *2 (S.D.N.Y. Apr. 9, 2010); CenturyLink, 2018 WL 1902725, at *4 (“The

PSLRA intended to centralize decision-making into the hands of one lead plaintiff or

plaintiffs’ group in order to avoid waste and empower investors.”). Courts also recognize

that late-to-the-show “[p]laintiffs cannot displace Lead Plaintiffs from their leadership role

by laying claim to representation of a supposedly more inclusive class.” In re Facebook,

                                              13
   Case 4:18-cv-04330 Document 148 Filed on 07/28/20 in TXSD Page 18 of 28




Inc., IPO Sec. & Derivative Litig., No. MDL 12-2389, 2013 WL 4399215, at *6 (S.D.N.Y.

Aug. 13, 2013).

       To hold otherwise would serve to invite lawyer-driven litigation that the PSLRA

expressly sought to avoid and would encourage the filing of “tag-along” actions each time a

new fact emerges (as occurred here), interfering with a court-appointed lead plaintiff’s ability

to effectively manage the existing litigation in an efficient and diligent manner that is in the

best interests of the putative class. Indeed, as the Supreme Court recognized in China

Agritech, Inc. v. Resh, __ U.S. __, 138 S. Ct. 1800 (2018):

       The PSLRA, which governs this litigation, evinces a similar preference, this
       time embodied in legislation, for grouping class-representative filings at the
       outset of litigation. When the Dean and Smyth timely commenced actions
       were first filed, counsel put any shareholder who might wish to serve as lead
       plaintiff on notice of the action. Several heeded the call – six in Dean and
       eight in Smyth. The PSLRA, by requiring notice of the commencement of a
       class action, aims to draw all potential lead plaintiffs into the suit so that the
       district court will have the full roster of contenders before deciding which
       contender to appoint. With notice and the opportunity to participate in the first
       (and second) round of class litigation, there is little reason to allow plaintiffs
       who passed up those opportunities to enter the fray several years after class
       proceedings first commenced.

Id. at 1807-08; Okla. Law Enf’t Ret. Sys. v. Adeptus Health Inc., No. 4:17-CV-00449, 2017

WL 3780164, at *3 (E.D. Tex. Aug. 31, 2017) (recognizing that “a new notice is not

automatic because issuing a new notice after each new complaint or amendment could cause

‘appointment of lead counsel [to] be delayed indefinitely . . . [, and s]uch result would clearly

thwart the intent of the PSLRA’”).

       The Ahnefeldt plaintiffs took no action prior to July 2020, despite being investors in

McDermott who were notified of the Edwards action in November 2018 and the opportunity
                                               14
   Case 4:18-cv-04330 Document 148 Filed on 07/28/20 in TXSD Page 19 of 28




to seek a lead plaintiff appointment in January 2019. Instead, they sat on the sidelines as

seven other investors filed motions, some of which were litigated into June 2019. As the

§10(b) Lead Plaintiff pursued the claims at issue in two courts during 2019 and 2020, these

investors stood idle, waiting until six months after McDermott declared bankruptcy and one

month after the §10(b) Lead Plaintiff’s 75-page motion to dismiss opposition sought leave to

amend to allege recent factual developments including the bankruptcy, before they finally

decided to act – by impermissibly filing a tag-along class action seeking to assert these facts

themselves. Such passivity and inaction disqualify them from pursuing any class-wide relief

at this late juncture. See, e.g., China Agritech, 138 S. Ct. 1808 (“With notice and the

opportunity to participate in the first (and second) round of class litigation, there is little

reason to allow plaintiffs who passed up those opportunities to enter the fray several years

after class proceedings first commenced.”). Thus, the related Ahnefeldt action should be

consolidated into this Edwards action under the control of the §10(b) Lead Plaintiff. See

Bank of Am., 2010 WL 1438980, at *3 (consolidating newly filed securities case with

existing case, denying new lead plaintiff motions, and holding that “the plaintiffs in [the

newly filed cases] are free to pursue their claims as individual cases-but not as class

actions”); Facebook, 2013 WL 4399215, at *6 (denying motion to sever later-filed securities

case from consolidated action because “[p]laintiffs remain free to pursue their claims through

an individual action”); Adeptus, 2017 WL 3780164, at *3 (to hold otherwise “‘would clearly

thwart the intent of the PSLRA’”).



                                              15
      Case 4:18-cv-04330 Document 148 Filed on 07/28/20 in TXSD Page 20 of 28




IV.     Having Already Appointed Lead Plaintiffs, the Court Should Vacate
        the Duplicative PSLRA Deadline Published in the Related Action and
        Require Publication of a Corrected Notice

        On June 4, 2019, this Court already appointed the §10(b) Lead Plaintiff pursuant to

the PSLRA to oversee “all claims related to §10(b) of the Exchange Act” and its choice of

counsel, Pomerantz LLP, to serve as Lead Class Counsel overseeing such claims. See Dkt.

No. 84. It likewise appointed the §14(a) Lead Plaintiff to oversee “all” Exchange Act §14(a)

claims, and its choice of Lead Class Counsel. Id. The Court’s Order doing so is clear and

unambiguous. Yet, despite the clear relation between the related Ahnefeldt action and this

action, its filing counsel issued a redundant press release, informing investors of a purported

right to seek a duplicative appointment as lead plaintiff in that action by September 16, 2020.

See Exhibit 2 hereto. Because the Ahnefeldt action should be consolidated with this action,

where there are already Court-appointed, institutional Lead Plaintiffs represented by

premiere securities litigation firms vigorously pursuing the Exchange Act claims at issue, the

§10(b) Lead Plaintiff respectfully requests that the Court vacate the Ahnefeldt action’s

purported lead plaintiff deadline and require publication of a corrected notice informing

investors that the cases are consolidated and no new lead plaintiff motions will be heard.

        First, the PSLRA expressly states that “[i]f more than one action on behalf of a class

asserting substantially the same claim or claims arising under this chapter is filed, only the

plaintiff . . . in the first filed action shall be required to cause notice to be published.” 15

U.S.C. §78u-4(a)(3)(A)(ii). The claims in both these lawsuits – Exchange Act §10(b)

violations arising from public statements and omissions regarding McDermott’s Lummus

                                              16
    Case 4:18-cv-04330 Document 148 Filed on 07/28/20 in TXSD Page 21 of 28




technology business segment and its financial health – are “substantially the same.” See §III,

supra. Importantly, courts nationwide recognize that a later-filed complaint that “simply

chang[es] the class period” or includes “an additional defendant or a closely related new

claim” does not necessitate a new notice. See Adeptus, 2017 WL 3780164, at *3 (“[S]imply

changing the class period does not necessitate a new notice be sent out.”); Thomas v.

Magnachip Semiconductor Corp., No. 14-cv-01160-JST, 2015 WL 3749784, at *4 (N.D.

Cal. June 15, 2015) (“In general, republication is not required where a complaint expands the

class period or includes an additional defendant or a closely related new claim.”).1 Indeed,

courts require republication of the lead plaintiff notice only in the rare case – not present here

– where a new complaint “substantially alters the class’s allegations.” Kipling v. Flex Ltd.,




1
    See also Horowitz v. SunEdison, Inc., No. 4:15CV1769 RWS, 2016 WL 1161600, at *2 (E.D.
Mo. Mar. 24, 2016) (finding that the “PSLRA does not require republication of notice” where
original case and subsequent case assert “‘substantially the same claim or claims’”); Hom v. Vale,
S.A., No. 1:15-cv-9539-GHW, 2016 WL 880201, at *4 (S.D.N.Y. Mar. 7, 2016) (same); In re
Houston Am. Energy Corp. Sec. Litig., 970 F. Supp. 2d 613, 646 (S.D. Tex. 2013) (finding that “cost
of republication would outweigh any marginal gains from notifying class members of the extension
of the Class Period”), rev’d on other grounds, 758 F.3d 676 (5th Cir. 2014); In re Thornburg Mortg.,
Inc., Sec. Litig., 629 F. Supp. 2d 1233, 1241-42 (D.N.M. 2009) (republication not required where
“[t]he new claims are closely related to the initial claims expressly covered in the notice, and
requiring further notice for the amendments here would serve only to delay the progress of this case
and would contravene the PSLRA notice provisions’ goal of securing lead plaintiffs ‘as soon as
practicable’”); Greenberg v. Bear Stearns & Co., 80 F. Supp. 2d 65, 69 (E.D.N.Y. 2000) (“[N]either
case law nor the provisions of the PSLRA require a second notice to be published when the
complaint was amended to add the . . . additional defendant.”); Sudunagunta v. NantKwest, Inc., No.
16-01947-MWF-JEM, 2017 WL 8811608, at *4 (C.D. Cal. Feb. 6, 2017) (finding no republication
of notice required even where “newly filed complaints expanded the class period (by about sixteen
months)” and “added a Securities Act claim to the previously alleged Exchange Act claims”).

                                                17
    Case 4:18-cv-04330 Document 148 Filed on 07/28/20 in TXSD Page 22 of 28




No. 118-CV-02706-LHK, 2019 WL 1472358, at *1 (N.D. Cal. Apr. 3, 2019).2 Thus, the

related Ahnefeldt action’s notice is invalid and should not have issued.

       Second, “[b]ecause no new notice was required, the deadline to file a request to be

Lead Plaintiff expired [on January 15, 2019], and [any new] motion is time-barred.”

CenturyLink, 2018 WL 1902725, at *5-*6 (recognizing that the “PSLRA has a strict deadline

for filing lead plaintiff motions, stemming from Congress’s intent ‘to have lead plaintiffs

appointed as soon as practicable’”); see also Adeptus, 2017 WL 3780164, at *3 (holding that

because “all potential plaintiffs in the [newly filed expanded class period cases] had adequate

notice to file a motion for appointment as lead plaintiff [when the original case was filed],”

the “appropriate time to respond was sixty days from the notice being published in the

[original] action, and the Adeptus Investor Group motion was late”); In re Telxon Corp. Sec.

Litig., 67 F. Supp. 2d 803, 818 (N.D. Ohio 1999) (“The PSLRA is unequivocal and allows

for no exceptions. All motions for lead plaintiff must be filed within sixty (60) days of the

published notice for the first-filed action.”). Absent this well-established principle, every

PSLRA case with a subsequent development would be usurped by follow-on class action

complaints carefully designed to evade earlier complaints and lead plaintiff orders. Here, the



2
    See also CenturyLink, 2018 WL 1902725, at *5 (recognizing that courts only appoint separate
lead plaintiffs when there are “vast differences between the classes the lead plaintiffs sought to
represent”); Dube v. Signet Jewelers Ltd., No. 16-CV-6728(JMF), 2017 WL 1379385, at *2
(S.D.N.Y. Apr. 14, 2017) (recognizing new notice and reopening of lead plaintiff process is only
appropriate when subsequent complaints “‘dramatically alter[] the contours of the lawsuit’”);
Vanleeuwen v. Keyuan Petrochemicals, Inc., No. CV 11-9495 PSG (JCG), 2013 WL 2247394, at *5
(C.D. Cal. May 9, 2013) (requiring republication where amended pleadings added allegations based
on “an entirely different factual scenario”).

                                               18
   Case 4:18-cv-04330 Document 148 Filed on 07/28/20 in TXSD Page 23 of 28




deadline for lead plaintiff motions expired on January 15, 2019. No new motions can be

considered, by statutory mandate, after that date.

       Third, once a lead plaintiff is appointed, it is vested with the sole authority to

prosecute all related claims – a responsibility that necessarily includes the “authority to

decide what claims to assert on behalf of the class.” Bank of Am., 2010 WL 1438980, at *2.

Permitting a related action’s filing counsel to initiate a second lead plaintiff process for a

putative class consisting of investors already represented by the §10(b) Lead Plaintiff here

runs directly counter to the PSLRA and would lead to significant inefficiency and needless

expenditure of judicial resources. See China Agritech, 138 S. Ct. at 1807-08; Adeptus, 2017

WL 3780164, at *3. The §10(b) Lead Plaintiff here “ha[s] every incentive to pursue all of

their losses – including the losses suffered in the later period of the proposed [related action]

class period[] if those claims are likely to be meritorious.” See Synergy, 2019 WL 6150713,

at *5. Consequently, “the interests of the class are fully protected and there is no need to

appoint separate leadership to assert the claims that [the §10(b) Lead Plaintiff] has already

been appointed to pursue.” See CenturyLink, 2018 WL 1902725, at *5.

       Finally, the circumstances of the Ahnefeldt action bear noting, as it appears to be the

very sort of lawyer-driven litigation that the PSLRA expressly was designed to eliminate. Its

plaintiffs are an incoherent amalgam of nearly two dozen individual retail investors. The

procedural record is devoid of any action by them or their counsel to pursue the Exchange

Act §10(b) claims at issue the entire time that McDermott’s investors suffered a total

wipeout due to the facts at issue. They failed to file the first (or second) lawsuit that were

                                               19
   Case 4:18-cv-04330 Document 148 Filed on 07/28/20 in TXSD Page 24 of 28




already consolidated here, with such litigation initiated back in November 2018. They failed

to file a timely PSLRA lead plaintiff motion in the first-filed Edwards action, when seven

other investors, including three individual retail investors, did so at the statutory deadline in

January 2019. They failed to take any action during the contested lead plaintiff process that

unfolded throughout the first half of 2019, culminating in the June 4, 2019 lead plaintiff

Order that appointed the §10(b) Lead Plaintiff and the §14(a) Lead Plaintiff. They made no

inquiry of §10(b) Lead Counsel at any time – not when the §10(b) Lead Plaintiff’s operative

complaint was filed in October 2019, not when McDermott filed bankruptcy in January

2020, not when an SEC investigation was launched or when a Federal Grand Jury was

empaneled, and not when the §10(b) Lead Plaintiff filed its 75-page opposition to

Defendants’ motion to dismiss expressly requesting leave to amend to allege the additional

post-pleading circumstances like McDermott’s bankruptcy in June 2020. They did nothing

to safeguard the rights of McDermott’s common stock investors in its bankruptcy

proceeding, during which the §10(b) Lead Plaintiff filed a reservation of rights and secured

important exemptions, which expressly apply only to claims asserted within this consolidated

Edwards action, from the extensive releases imposed by the bankruptcy court.

         Consequently, even assuming, arguendo, these newly-filed plaintiffs could lawfully

initiate a second, 11th hour class action, which they cannot, they are subject to myriad unique

defenses rendering them utterly unfit to represent any class regarding the §10(b) claims at
issue.    Such defenses arise from not only from their sheer numbers and the likely

questionable connection (if any) among them, but also from their failure to comply with the

PSLRA’s lead plaintiff and notice provisions, which together render them atypical and
                                               20
    Case 4:18-cv-04330 Document 148 Filed on 07/28/20 in TXSD Page 25 of 28




inadequate under Fed. R. Civ. P. 23, as well as from their failure to preserve their rights and

to secure exemptions from the releases and deleterious impacts of McDermott’s bankruptcy,
its Bankruptcy Plan and supplements, and the bankruptcy court’s orders, which collectively

pose risks of dismissal and extinguishment of their claims if pursued outside of the Edwards

action. Significantly, these same unique defenses would apply with equal force to any
investor, institutional or otherwise, who might be induced by the related Ahnefeldt action’s

published notice into filing a belated PSLRA lead plaintiff motion in September 2020.
       In sum, because no new notice was required and none should have issued, the §10(b)

Lead Plaintiff respectfully submits that the Court should vacate the purported September 16,

2020 lead plaintiff deadline in the related Ahnefeldt action and require that a corrected notice

be published informing investors that the actions have been consolidated and that the

deadline to file motions for lead plaintiff has already passed. See Aydin v. Signet Jewelers

Ltd., No. 1:17-CV-09853, ECF No. 6 (S.D.N.Y. Jan. 7, 2018) (“As all parties agree that this

action should be consolidated with 16-CV-6728 (JMF), it is hereby consolidated for all

purposes. The PSLRA notice issued by counsel is hereby vacated, and Lead Counsel in 16-

CV-6728 (JMF) is authorized to issue the proposed corrective notice.”); cf. Cal. Pub. Emps.’

Ret. Sys. v. Chubb Corp., 127 F. Supp. 2d 572, 581 (D.N.J. 2001) (requiring plaintiff to

redraft misleading PSLRA notice).3 Thereafter, the §10(b) Lead Plaintiff will continue to

efficiently and zealously litigate the Exchange Act §10(b) claims at issue within the flagship

Edwards action, per this Court’s June 4, 2019 lead plaintiff Order.

3
    A proposed form of press release clarifying the deadline is attached as Exhibit A to the
[Proposed] Order Granting Motion By §10(B) Lead Plaintiff to Consolidate Cases and Vacate Notice
and Lead Plaintiff Deadline, filed herewith.
                                              21
     Case 4:18-cv-04330 Document 148 Filed on 07/28/20 in TXSD Page 26 of 28




       It bears noting that, once the Court grants this relief, the Ahnefeldt plaintiffs, if they so

choose, are free to pursue their own claims on an individual (not class-wide) basis. Thus,

they face literally zero prejudice due to this Court’s granting this motion to consolidate.

V.     Conclusion

       The §10(b) Lead Plaintiff respectfully submits that the related Ahnefeldt action is

substantially similar to the Edwards Action and should be consolidated. In addition, because

the §10(b) Lead Plaintiff is already serving as the Court-appointed PSLRA lead plaintiff

overseeing “all claims related to §10(b) of the Exchange Act” in the Edwards action, the

§10(b) Lead Plaintiff further respectfully submits that the notice issued to investors by the

related Ahnefeldt action’s filing counsel as to a purported right to seek appointment as a

duplicative lead plaintiff therein by September 16, 2020 was improper and legally invalid

and should be vacated and corrected as soon as practicable in advance of that date by a

corrective notice in the form of Exhibit A to the Proposed Order submitted herewith.

Dated: July 28, 2020                 Respectfully submitted,
                                     POMERANTZ LLP

                                     /s/Matthew L. Tuccillo
                                     Matthew L. Tuccillo
                                     (S.D. Tex. Federal Bar # 1467939)
                                     Jeremy A. Lieberman
                                     (S.D. Tex. Federal Bar Number 1466757)
                                     J. Alexander Hood II
                                     (S.D. Tex. Federal Bar Number 3086579)
                                     Jennifer Banner Sobers
                                     (Admitted Pro Hac Vice)
                                     600 Third Avenue, 20th Floor
                                     New York, NY 10016
                                     Telephone: (212) 661-1100
                                     Facsimile: (212) 661-8665
                                                22
   Case 4:18-cv-04330 Document 148 Filed on 07/28/20 in TXSD Page 27 of 28




                                  Email: jalieberman@pomlaw.com
                                  Email: mltuccillo@pomlaw.com
                                  Email: ahood@pomlaw.com

                                  Counsel for §10(b) Lead Plaintiff Nova Scotia Health
                                  Employees’ Pension Plan and Lead Counsel for the
                                  §10(b) Class

                                  THE BRISCOE LAW FIRM, PLLC

                                  /s/Willie C. Briscoe
                                  Willie C. Briscoe
                                  Texas Bar No.: 24001788
                                  Southern District No.: 25157
                                  1980 Park Oak Blvd.
                                  Houston, TX 77056
                                  Telephone: 713-752-2600
                                  Facsimile: 832-201-9950
                                  wbriscoe@thebriscoelawfirm.com

                                  Attorney-In-Charge, Counsel for §10(b) Lead Plaintiff
                                  Nova Scotia Health Employees’ Pension Plan, and
                                  Liaison Counsel for the §10(b) Class


                         CERTIFICATE OF CONFERENCE

      This is to certify that on July 28, 2020, the undersigned counsel, Court-appointed

§10(b) Lead Counsel, contacted counsel for the plaintiffs in the Related Action to seek

their consent to the relief sought by this Motion, which consent was not obtained.

                                                 /s/ Matthew L. Tuccillo




                                            23
   Case 4:18-cv-04330 Document 148 Filed on 07/28/20 in TXSD Page 28 of 28




                              CERTIFICATE OF SERVICE

       This is to certify that on July 28, 2020, a true and correct copy of the foregoing

document was filed on the Court’s CM/ECF electronic filing system, and that by virtue of

this filing, all attorneys of record will be served electronically with true and correct

copies of this filing.

                                                   /s/ Matthew L. Tuccillo
                                                   Matthew L. Tuccillo




                                              24
